Exhibit 10.66

[nblogo.jpg]
 
October 14, 2011
 
Mr. Pete Wright
Devlin’s Bench Mining Ltd.
P. Wright Contracting Ltd
Box 5
Barkerville, BC, V0K 1B0


Re:           Memorandum of Understanding


Dear Mr. Wright;


The purpose of this letter is to set forth the mutual understandings of North
Bay Resources Inc (“North Bay”), a US corporation domiciled in Delaware,
entering into a joint venture agreement with Devlin’s Bench Mining Ltd. and P.
Wright Contracting Ltd  (“Wright”), Canadian corporations domiciled in British
Columbia, regarding North Bay’s 100% owned placer claims on the Fraser River
near Lytton, BC and registered as MTO Tenure numbers 545980, 572387, 575009, and
575011  (“Fraser”, or the “JV Properties”).
 
 
The Parties agree to negotiate in good faith with each other the specific terms
and conditions of the organization of a formal joint venture agreement.  If the
terms are agreed upon between the Parties a written Definitive Agreement (the
“Definitive Agreement”) will be drafted.  In general, some, but not all, of the
provisions to be inserted in the written Definitive Agreement and issues to be
negotiated by the parties shall include, inter alia, the following:


1. North Bay agrees to budget for and provide up to $100,000 CDN in project
startup costs, including preparation of the required Notice of Work (“NOW”),
bonding, equipment mobilization, and other required setup work to prepare the JV
Properties for mining operations.


2. Wright agrees to provide all equipment, processing and recovery facilities,
labor, and project management to conduct commercial mining operations on the JV
Properties.


3. North Bay and Wright shall each receive 50% of the net profits from said
mining operations.  It is understood that North Bay and Wright shall each be
entitled to recover any out-of-pocket expenditures invested in the project prior
to any profit distributions, and that operational considerations shall take a
priority before any said expenses are accordingly recovered.


4. Wright will be deemed the “Operator” of the JV Property, and North Bay will
remain the “Owner”.


5. The Parties agree that the ability to engage in commercial mining operations
is contingent upon receiving permission from affected First Nations to engage in
mining activities on the JV Properties, and upon receiving the applicable
permits from the Ministry of Energy, Mines, and Petroleum Resources (“MEMPR”) in
British Columbia.
 
 
 

--------------------------------------------------------------------------------

 


6. North Bay and Wright will endeavor to execute a formal Definitive Agreement
within sixty (60) days of the mutual acceptance of this letter.


The terms and conditions of this letter are set forth only to describe our
mutual present understanding as reflected in our conversations regarding the
transaction contemplated by this letter and are not intended to create any
binding obligations on the part of North Bay or Wright or to be construed as an
agreement to enter into any binding agreements.  No such obligations shall arise
unless and until there shall have been prepared, executed and delivered a
Definitive Agreement acceptable in form to both parties setting forth such terms
and such additional understandings as North Bay and Wright may develop in the
course of their negotiations leading up to such Definitive Agreement.


If you concur that this letter correctly sets forth our mutual understandings,
please indicate your acceptance and approval of the letter in the space provided
below.


Very truly yours,


North Bay Resources Inc.




By     /s/ Perry Leopold________________
Perry Leopold, CEO
ACCEPTED AND APPROVED


Devlin’s Bench Mining Ltd.
P. Wright Contracting Ltd




By      /s/ Pete Wright_______________
Pete Wright, President
 
 


 
 

--------------------------------------------------------------------------------

 


[nblogo.jpg]
 
January 19, 2012
 
Mr. Pete Wright
Devlin’s Bench Mining Ltd.
P. Wright Contracting Ltd
Box 5
Barkerville, BC, V0K 1B0


Re:           Memorandum of Understanding, Amendment No, 1


Dear Mr. Wright;


As per our discussions, this writing will be Amendment No. 1, (herein referred
to as the “Amendment”) to our Memorandum of Understanding (“MOU”) dated October
14, 2011, as follows:


1.  
It is agreed that the Joint Venture described in the first paragraph of the MOU
pertaining to the JV Properties will now include North Bay’s Monte Cristo
Property on the Lilloett River, registered as MTO tenures 521598, 524660, and
575230.



2.  
Item #6 shall now read, “North Bay and Wright will endeavor to execute a formal
Definitive Agreement within sixty (60) days of receiving permission from
affected First Nations to engage in mining activities on the JV Properties, and
upon receiving the applicable permits from the Ministry of Energy, Mines, and
Petroleum Resources (“MEMPR”) in British Columbia”.



If you concur that this letter correctly sets forth our amended understandings,
please indicate your acceptance and approval of the letter in the space provided
below.


Very truly yours,


North Bay Resources Inc.




By     /s/ Perry Leopold________________
Perry Leopold, CEO
ACCEPTED AND APPROVED


Devlin’s Bench Mining Ltd.
P. Wright Contracting Ltd




By     /s/ Pete Wright_______________
Pete Wright, President
 
 

 